[DO NOT PUBLISH]

           IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT           FILED
                     ________________________ U.S. COURT OF APPEALS
                                                            ELEVENTH CIRCUIT
                           No. 10-11590                        JUNE 2, 2011
                     ________________________                   JOHN LEY
                                                                 CLERK
               D.C. Docket No. 1:07-cv-03218-WBH

THOMAS F. BONAVENTURA

                                               lllllllllllllllllllllPlaintiff-Counter-
                                           lllllllllllllllllllllDefendant-Appellee,

                               versus

UNITED STATES OF AMERICA

                                              lllllllllllllllllllllDefendant-Counter-
                              lllllllllllllllllllllClaimant-Third Party Plaintiff-
                                                            lllllllllllllllllllllAppellant,


GREGORY A. SMITH,

                                       llllllllllllllllllllllThird Party Defendant.

                     ________________________

             Appeal from the United States District Court
                for the Northern District of Georgia
                   ________________________

                           (June 2, 2011)
Before HULL, BLACK and STAPLETON,* Circuit Judges.

PER CURIAM:

       After review and oral argument, we conclude the Appellant United States of

America has not demonstrated reversible error in the district court’s order dated

December 14, 2009 which entered judgment in favor of the Appellee Thomas F.

Bonaventura. Even concluding the presumption of official regularity applies, the

evidence creates factual issues for the fact-finder, and we cannot say there was

insufficient evidence to support the district court’s fact findings and conclusions

of law.

       AFFIRMED.




       *
        Honorable Walter K. Stapleton, United States Circuit Judge for the Third Circuit, sitting
by designation.

                                                2